Title: From Alexander Hamilton to Elias B. Dayton, 12 May 1800
From: Hamilton, Alexander
To: Dayton, Elias


          
            Sir,
            NY. May 12th. 1800
          
          Colonel Smith considers me a representative  — to and setting for the states to me that there had been a neglect of duty on the part of the as you are apprized has stated to me some complaints against the Contractor for New Jersey. From the evidence given, I am sorry to think say that the representation appears too well founded, especially, in relation to the quality the of articles supplied. I trust and expect that you will take effectual measures to prevent complaints of this kind in future, particularly as the price of the ration is quite liberal. In order to this it will be proper to call on Colonel confer with Colonel Smith, and on the points of difference, and understand yourself definitively with him.
          Elias B. Dayton Esr.
        